Case 2:19-cv-06543-SHK Document 23 Filed 06/19/20 Page 1 of 2 Page ID #:1096



 1    James B. Lewis, Cal. Bar # 297326
      jim@jameslewislawoffice.com
 2    Law Office of James B. Lewis
      10940 Wilshire Boulevard, Suite 600
 3    Los Angeles, California 90024-3940
      (310) 443-4117 phone
 4    (310) 443-4221 fax
      Attorney for Plaintiff
 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11    RICHARD P. ALVAREZ,                           No. CV19-6543 SHK
          Plaintiff,
12

13    v.                                            [PROPOSED]
14    ANDREW M. SAUL,                               ORDER FOR THE AWARD AND
      Commissioner of Social Security,              PAYMENT OF ATTORNEY FEES
15        Defendant.                                AND EXPENSES PURSUANT TO
                                                    THE EQUAL ACCESS TO JUSTICE
16                                                  ACT, 28 U.S.C. § 2412(d) AND
                                                    COSTS PURSUANT TO 28 U.S.C. §
17                                                  1920
18

19         Based upon the parties’ Stipulation for the Award and Payment of Attorney
20   Fees and Expenses Pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d)
21   and Costs Pursuant to 28 U.S.C. § 1920:
22         IT IS ORDERED that attorney fees and expenses of $5,700.00 as authorized
23   by 28 U.S.C. § 2412(d), and $420.55 in costs as authorized by 28 U.S.C. § 1920, be
24   awarded subject to the terms of the Stipulation.
25

26

27
                   June 19, 2020
           DATED:_______________            ________________________________
                                            HON. SHASHI H. KEWALRAMANI
28                                          UNITED STATES MAGISTRATE JUDGE
                                                1
Case 2:19-cv-06543-SHK Document 23 Filed 06/19/20 Page 2 of 2 Page ID #:1097



 1         Respectfully submitted,
 2
           /s/ James B. Lewis
 3         JAMES B. LEWIS
 4         Attorney for Plaintiff

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           2
